aa

a DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

MCGREGOR W. SCOTT

United States Attorney AUS 26 2019
LAUREL J. MONTOYA

Assistant United States Attorney CLER

2500 Tulare Street, Suite 4401 ASTERM ISAT Oe ee ea a

Fresno, CA 93721
Telephone: (559) 497-4000
Facsimile: (559) 497-4099

 

NSA NEST ER

Attomeys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE SEARCH OF THE| CASE NO. SW-F-96-3073-DLB

PREMISES KNOWN AS:

ORDER TO UNSEAL SEARCH WARRANT
ATLAS BULK, INC., DBA PETROLEUM DOCUMENTS
DELIVERY SERVICE, ASH, INC., ASH
TRANSPORTATION, AND ATLAS
CARRIERS, INC., AT EACH OF THE TWO
PREMISES LOCATED AT 2900 GIBSON
STREET, BAKERSFIELD, CA, AND 2148
BRICYN LANE, BAKERSFIELD, CA.

 

 

IT IS HEREBY ORDERED THAT:
The search warrant and affidavit in support of the search warrant in the above-captioned case,
together with the ex parte application to seal, memorandum of points and authorities, declaration, and

this Court’s sealing order, be unsealed

DATED: G/2 2/1F

   

 

 
 

LEYA-BOONE “™
STATES MAGISTRATE JUDGE

Motion and Order to Unseal Search Warrant 3

 

 

 
